Citation Nr: 0203010	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  01-07 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
syndrome (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  He served in Vietnam from May 1968 to May 
1969 and was awarded an Army Commendation with "V" Devise 
and Oak Leaf Cluster, Combat Infantry Badge, Air Medal, and 
Purple Heart.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from an May 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which increased the veteran's 30 
percent disability rating for PTSD to a 70 percent disability 
rating.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected PTSD is diagnosed as 
severe and manifested by severe depression and an inability 
to function in all areas, including gainful employment.


CONCLUSION OF LAW

1.  The criteria for a total disability rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. PTSD

In October 2000, the veteran submitted an increased rating 
claim for his service-connected PTSD, which was evaluated as 
30 percent disabling.  Upon review of his claim, the RO 
granted an increased rating to 70 percent disabling in May 
2001.  The veteran contends that he is entitled to a 100 
percent disability rating.  For the reasons stated below, the 
Board agrees with the veteran.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2001).  For the above 
purposes, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2001).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2001).  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2001).  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In this case, the veteran's service-connected PTSD is 
evaluated as 70 percent disabling.  As such, the Board finds 
that the veteran meets the threshold requirement for a total 
compensation rating.  See 38 C.F.R. § 4.16(a) (2001).

Additionally, the February 2001 VA outpatient discharge 
summary indicates the veteran suffers from chronic PTSD with 
severe depression.  As to psychosocial and environmental 
problems, the VA discharge summary indicates severe problems 
which impacts all aspects of his life, "...particularly in 
family interactions and financial stressors related to 
inability to maintain functional interpersonal interactions 
necessary for consistent gainful employment."  In regard to 
employability, the VA discharge summary notes, "Vet (sic) is 
totally and permanently disabled from consistent gainful 
employment on the basis of his severe and continuing PTSD 
symptoms as detailed in a vocational rehab (sic) assessment 
and described in the medical record."

In a February 2001 letter, a VA psychiatrist confirms the 
determination of the veteran's unemployability due to his 
diagnosis of severe PTSD.  The VA psychiatrist also indicates 
that the veteran's symptoms have affected his ability to 
carry out complex tasks and his ability to process new 
information.  The VA psychiatrist notes that the veteran has 
significant impairment of social functioning due to panic 
attacks and reports of frequent arguments with co-workers, 
with the veteran often threatening them.

A May 2001 VA PTSD examination report also reveals a 
diagnosis of chronic, severe PTSD, "very, very intense PTSD 
symptoms," and a GAF score of 30.  A GAF score of 30 
indicates behavior that is considerably influenced by 
delusions or hallucination, or serious impairment of 
communication or judgment, or an inability to function in 
almost all areas.  DSM IV (4th ed. 1994). 

Based on the above evidence, the Board finds that the veteran 
is unable to secure and follow substantial gainful employment 
due to his service-connected PTSD and as such shall be rated 
as totally disabled.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2001).  Thus, the veteran is 
granted a total disability rating.


II.  Duty to Assist

The Board notes, finally, that there is an issue as to 
substantial completeness of the veteran's application for 
benefits.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  VA has not secured all records indicated 
by the evidence of record that are pertinent to his claim.  
Specifically, neither the medical records from, nor the 
vocational assessment referenced in the February 2001 VA 
discharge summary has been associated with the veteran's 
claim file.  But as the matter at hand has been resolved in 
the veteran's favor, it is not prejudicial to the veteran to 
adjudicate the claim on the current record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

A total disability rating is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

